DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.  Therefore, claims 1-7 remain pending with claims 4 and 5 withdrawn from consideration.  Claims 1-3, 6 and 7 are treated on their merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6(a)(1) as being anticipated by Mortel (DE 102010027930; see attached machine translation).
Regarding Claim 1, Mortel discloses an exhaust valve device for a vehicle (having exhaust gas flap 6; para. 0031 of the machine translation) in which a valve element 6 is supported to be able to be opened and 5closed in an exhaust passage by a rotating shaft 26 axially supported by a valve body 4, an actuator (motor 9) is attached to the valve body via a bracket member 12 (“shielding part” 12 connects the actuator 9 with the valve body 4 via screws 14 as best shown in Figure 1), and an output shaft 28 of the actuator is coupled to the rotating shaft (para. 0033), the exhaust valve device comprising: 10a guide surface 15b provided at one of the valve body and the bracket member (15b provided on the valve body; Figures 1 and 4 especially) and having an arc shape around an axial line of the rotating shaft at the center (as best shown in Figures 1 and 4; the surface 15b is annular and surrounds the axis of the shaft); and a guide portion 15a provided at the other one of the valve body and the bracket member (15a provided on the bracket member 12) and brought into slide contact 15with the guide surface (these surfaces slide against each other as the bracket member is slid over the valve body as shown in Figure 4) to guide the bracket member 12 to be secured at a prescribed securing angle to the valve body around the axial line of the rotating shaft at the center (the bracket member is capable of being installed at any desired “prescribed securing angle” about axis 24; para. 0042).  
Regarding Claim 2, Mortel further discloses the guide surface 15b is formed as an outer circumferential guide surface (i.e. outer surface of “holder rim” 38 of the valve body as shown in Figure 4) facing an outer circumferential side (as described above), and the guide portion 15a is formed as an inner circumferential guide surface having an arc shape (15a is provided on the inner surface of collar 40 of bracket 12 as shown in 
Regarding Claim 3, Mortel further discloses at least one of the outer circumferential guide surface and the inner circumferential guide surface 30has an annular shape (both of these surfaces are cylindrical; para. 0041).  
Regarding Claim 6, Mortel further discloses the bracket member 12 has a recessed dish-shaped actuator accommodation portion (best shown in Figures 1 and 4; the bracket 12 includes a recess or “dish-shaped” portion for the actuator 9) and is interposed 20between the valve body 4 and the actuator 9 to cover one side surface of the actuator (at least the lower side surface of the actuator is covered).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortel (DE 102010027930) in view of Schmitt et al. (US Patent Application 2018/0010693).
Regarding Claim 7, Mortel further discloses the valve body is capable of being produced by casting (the limitation of the valve body “is produced by casting” is a product-by-process type limitation which does not define over the structure disclosed by Mortel; MPEP 2113), the guide surface 15b is formed as an outer circumferential surface of a circular projection 38 provided at the valve body 4 to project therefrom at the time of manufacture (it is noted that the limitation of the projection projecting “at the time of the casting” is a product-by-process type limitation which does not define over the structure of the projection disclosed by Mortel), and the guide portion 15a is formed as an inner circumferential surface of a circular hole provided on one side of the bracket member 12 (as shown in Figures 1 and 4) capable of being penetrated at the time of press-molding (it is noted that the limitation of the hole “to penetrate therethrough at the time of the press-molding” is a product-by-process type limitation which does not define over the structure of the guide portion and bracket disclosed by Mortel).
Mortel does not disclose the bracket member is produced by press-molding a steel sheet.
Schmitt teaches an exhaust gas valve (abstract) and further teaches an intermediate member 36 between the valve 16 and the actuator 12
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Mortel such that the bracket member is a steel sheet as taught by Schmitt for the purpose of utilizing a readily available material known in the art.  It is noted that although Schmitt does not teach the member is produced by “press-molding”, this limitation is a product-by-process type limitation which does not define over the final structure of Mortel in view of Schmitt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerards (US Patent Application 2017/0022943) teaches an exhaust valve with a housing part 32 having an extension 44 received by a valve body 10.  Suzuki (US Patent Application 2018/0238209) teaches a valve for controlling engine exhaust and further teaches a valve body is produced through casting (para. 0039).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753